Bond, J.
(dissenting). — The petition in this ease is, to-wit:
“Plaintiff states that the defendant is a foreign corporation doing business in the state of Missouri under the laws of the state of Missouri, and as such corporation was, at the time hereinafter stated, and is now, engaged in the business by, and through, its agents of insuring property in the state of Missouri against the risk of fire; that one Frisby H. McCullough was, on the fifteenth day of June, A. D. 1891, its local and established agent at the city of Edina, Knox county, Missouri, empowered as such agent of defendant to receive applications, to take risks and insure and issue policies of insurance on property for defendant against risks of fire; that on said fifteenth of June, 1891, plaintiff, who was then engaged in the drug and mercantile business at the town of Locust Hill, in' said Knox county, and at that time owned and had in his possession a large stock of drugs, candies, nuts and such other goods as are generally kept in retail stores, and drug house furniture, at said town of Locust Hill, and desiring to have the same secured by insurance from the risk of fire, did on the said fifteenth day of June, 1891, make, and enter into, a contract of insurance with defendant by, and through, its said agent, the said Frisby H. McCullough, whereby said contract of insurance the defendant by, and through, its said agent, promised and agreed with the plaintiff to insure plaintiff’s said stock of drugs, nuts, candies, etc., and drug house furniture, against the risk of fire at the sum of eight hundred (800) dollars for the term of one year, from the fifteenth day of June, 1891, at, and for, the price and sum of eighteen dollars ($18) for said risk of insurance so assumed by said defendant, and to deliver to plaintiff an insurance policy of *364defendant, said policy binding defendant to pay plaintiff the sum'of $800 in case said drugs, etc., and drag house furniture was destroyed by fire, within one year from said fifteenth day of June, 1891; thereupon the plaintiff paid to said Frisby H. McCullough, agent of defendant as aforesaid, the said sum of $18 in consideration of the insurance of his said property for the term of one year as aforesaid; and that said Frisby H. McCullough, as the agent of the defendant as aforesaid, did accept of said $18 in full satisfaction of the risk of said insurance on said property of plaintiff, and agi-eed and promised to make out and deliver to plaintiff an insurance policy of defendant to that effect, for the term of one year as aforesaid, he, the said Frisby H. McCullough, being then and there fully empowered as the agent of this defendant so to do.
“Plaintiff states that afterwards, to-wit, on the twenty-ninth day of June, 1891, all of said stock of drugs, candies, nuts, etc., and drug house furniture were wholly consumed by fire, which were of the full value of $800, and that on, or about, the first day of July, 1891, plaintiff notified Frisby FI. McCullough, the agent of said defendant, at the city of Edina, of said loss by fire of his stock of drugs etc., and drug ho use furniture, but defendant refused, and still refuses, to pay plaintiff said loss of $800, the amount agreed upon and intended to be covered by said policy.
“Plaintiff further states that on the twenty-ninth day of June, 1891, and at the time of said fire, his stock of drugs etc., and drug house furniture was reasonably worth $800.
“Wherefore plaintiff prays judgment for eight hundred dollars ($800), and for costs of this suit and for all other proper relief.”
The answer of the defendant was a general denial.
The evidence adduced by plaintiff tended to prove *365the allegations made in his petition. There was a verdict and judgment for plaintiff, from which the defendant has appealed to this court.
This case is reversed in the opinion of my associates, on the ground that the petition herein failed to state the constitutive facts necessary to a cause of action, in this: that it failed to set out the conditions of the policy of insurance, which appellant agreed to furnish respondent. I am constrained to dissent to this conclusion reached by my associates for the following reasons.
I think the petition did state a cause of action, and that any mere imperfection or want of definiteness in its allegations could only be reached in the court below by a demurrer or a motion to make more definite and certain. Lynch v. Railroad, 111 Mo. 605; Lingenfelter v. Ins. Co., 19 Mo. App. 252. It is only where a petition wholly fails to state any cause of action that an objection to the introduction of evidence is proper.
In this cause, no demurrer or motion to make more definite and certain was filed by appellant. It joined, issue with respondent’s petition by a general denial. On the issues thus made the cause was tried in the court below. Appellant is, therefore, precluded on this appeal from raising .any question' as to the insufficiency of the petition, other than a total failure to state any cause of action.
That the petition in this case does state a cause of action has been directly adjudged by the Kansas City court of appeals in the case of Lingenfelter v. Ins. Co. (19 Mo. App. 252). In that case, the essential averments of' the petition before the court were almost identical with those of the petition in the present case. The same objection was made thereto which is relied upon in the opinion of my associates for their conclusions in this case. In disposing of the question then *366before it, the Kansas City court of appeals used the following language:
“The first question, in order, raised by appellant Is the sufficiency of the petition. The objections urged against it are, that it does not allege any breach by defendant of the contract, nor any refusal to issue the policy, nor does it set out what the conditions of the policy are. * * *
“The petition was amply sufficient to advise the defendant as to the real ground of complaint, and the relief sought. It stated the essential facts out of which the liability arose. This was certainly good after verdict. If the petition was defective for lack of certainty or definiteness, the remedy was by demurrer or motion. The defendant did not demur. There is a marked difference between a failure to state the constitutive facts and an imperfect statement of the facts. The former is never waived, while the latter is cured by verdict.”
In my judgment, the foregoing rule is the only one which can be logically applied in suits brought upon parol contracts for insurance. That such contracts may be enforced has been expressly decided in this state. Baile v. Ins. Co., 73 Mo. 371, and cases cited; Lingenfelter v. Ins. Co., supra; Putnam v. Ins. Co., 123 Mass. 324.
The insured under such contracts has a dual remedy. He rfiay proceed by petition in equity to compel the execution of the policy contracted for; or he may sue at law on the contract of insurance based on such facts as are disclosed in the petition in this record. In the case at bar respondent adopted the latter course. It was, therefore, only necessary for him to state the essentials of a valid contract by parol for'insurance.
In discussing the evidence necessary to the formation of such a contract it has been held that, “like any *367other contract, its completeness depends simply on the question, whether the minds of the contracting parties have met as to the subject-matter to be insured, the amount and mode of payment of the premium, and the dtvration of the risk.” Lingenfelter v. Ins. Co. supra.
The petition alleges fully and specifically each and all of the foregoing essential elements of a valid parol contract of insurance. I can not see, therefore, how it failed to state any cause of action under the law as established in this state.
My conclusion is, that any mere indefiniteness in the allegations of the petition was cured after verdict supported by sufficient evidence, as in this case, and that the judgment of the lower court should be affirmed, and that the opinion of my associates is contrary to the decisions herein cited.